DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Claim Rejections - 35 USC § 112 6th
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since “means for” is not limited to any particular mechanism, the phrase is being interpreted under 35 U.S.C. 112, sixth claim 39 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Attorney has indicated in the remarks filed 06/16/2021 that “the corresponding structure (a control circuit/processing device) identified by the Office is too finite. There are multiple components of the control circuit, including different processing devices, which are also examples of corresponding structure for the “means” feature recited in Independent Claim 39…examples of corresponding structure for the “means” recited in Claim 39 of the Subject Application: the segmented circuit 2000, the microcontroller/first processor 2006, the safety micro/safety processor 2004, the motor controller 2043, the H-bridge drivers 2042, the magnetic rotary position encoders 2040a, 2040b, the current monitor 2447, etc. Each of the above-listed corresponding structures can be found, for example, in FIGs. 21A and 21B, except for the current monitor 2447 which can be found in FIG. 25”.  Examiner acknowledges the plurality of different structures identified for the “means” feature recited in Independent Claim 39. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 39-40, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 20150201918 A1).
Regarding claims 21 and 39-40, Kumar et al. discloses a surgical stapler (100 [0004, 0097], fig. 1), comprising: a handle assembly (107); an electric motor (103/303 [0148]); a battery electrically couplable to the electric motor [0145, 0155]; a shaft assembly (104) couplable to the handle assembly; an end effector (105) couplable to the shaft assembly [0101]; a 
a control circuit (311/PCB) electrically couplable to the electric motor (abstract, [0145-0149, 0154-0158, 0170, 0207, 0220, 0263]), wherein the control circuit is positioned within the surgical stapler and comprises
an H-bridqe circuit electrically couplable to the electric motor [0220];
a means for that is a processing device (computerized control system, [0205-0212]) configured to adaptively control the firing motion based on information associated with: the electric motor; the end effector; and a user input device means (111/125, abstract, [0145-0149, 0154-0158, 0170, 0207, 0220, 0263]),
a second processing device (microprocessor/push buttons/sensor devices/encoders, keypad 125, auto shutdown with error detected) configured to independently override a control signal output by the first processing device (motor controls on/off, forward/reverse, speed, torque, etc. ([0098, 0177, 0205-0211, 0215-0224], figs. 1-16).
Kumar et al. also discloses having sensors alert the user to modify a parameter/function or modify automatically if the device is not operating as 
Kumar et al. states:  “control system may also be configured shut off the motor 103 if an acceleration is sensed consistent with a gravitational free fall of the handpiece 100 [0208]…modify the operating characteristics of the handpiece 100 (e.g., by precisely controlling motor 103) to enhance performance thereof and/or prevent damage thereto” [0210]

Claim(s) 21 and 39-40, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas et al. (US 20110253765).
Regarding claims 21 and 39-40, Kumar et al. discloses a surgical stapler (10), comprising: a handle assembly (14); an electric motor (M, [0031-0032, 0038]); a battery (12) electrically couplable to the electric motor [0029]; a shaft assembly (100) couplable to the handle assembly; an end effector (20) couplable to the shaft assembly [0031]; a firing member (rotatable drive shaft/ translatable drive member  [0031-0032, 0036]), wherein the firing member is movable during a firing motion [0029, 0036]; and 

a means for that is a processing device (control circuitry/circuit board [0029-0030, 0045]) configured to adaptively control the firing motion based on information associated with: the electric motor; the end effector; and a user input device means (17/18),
a second processing device (lockout recognition system [0046-0047]) configured to independently override a control signal output by the first processing device (hard stop, no fire and discloses monitoring current to control the device [0047-0048], figs. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-34 and 36-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Lytle, IV et al.  (US 20140263565 A1) and further in view of Brock et al. (US 20120130400 A1).
Regarding claims 21 and 39-40, Zemlok et al. discloses a surgical stapler (10/10”), comprising: a handle assembly (112); an electric motor (200); a battery (400, figs. 1-2 and 33-38) electrically couplable to the electric motor; a shaft assembly (140) couplable to the handle assembly; an end effector (160) couplable to the shaft assembly; a firing member (220), wherein the firing member is movable during a firing motion [0087]; and a control circuit (115/410 and/or microcontroller 500/600, figs. 2-4, 25) electrically couplable to the electric motor [0069, 0110-0121, 0184], wherein the control circuit is positioned within the surgical stapler (and comprises a means for that is a processing device (422 and/or 600) 
Zemlok et al. fails to explicitly disclose/teach having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device.
Lytle, IV et al. teaches having a circuit electrically couplable to the electric motor and a second processing device (controller 3002) configured to independently override a control signal output by at least one/a first processing device (3006A-C, processor 3008, motor controller 3005) and teaches having a plurality of controllers/processing devices working in conjunction with each other independently or cooperatively, [0376-0381]).
processor 3008 and/or one or more memory units 3010. By executing instruction code stored in the memory 3010, the processor 3008 may control various components of the surgical instrument… integrated and/or discrete hardware elements, software elements, and/or a combination of both. Examples of integrated hardware elements may include processors, microprocessors, microcontrollers, integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate arrays (FPGA), logic gates, registers, semiconductor devices, chips, microchips, chip sets, microcontroller, system-on-chip (SoC), and/or system-in-package (SIP). Examples of discrete hardware elements may include circuits and/or circuit elements (e.g., logic gates, field effect transistors, bipolar transistors, resistors, capacitors, inductors, relay and so forth). In other embodiments, the controller 3002 may include a hybrid circuit comprising discrete and integrated circuit elements or components on one or more substrates [0376]… motor controller 3005 in operable communication with the controller 3002” [0377]… controller 3002 can be configured to override the operator's input and stop the motor 1102 when a maximum degree of safe articulation is reached” [0381].

Given the suggestion and teachings of Zemlok et al. to adaptively control motions, a plurality/second processing devices, controllers, circuits and modes, and having overrides, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device for better control, safety, and/or feedback purposes as taught by Lytle, IV et al. and Brock et al.
Regarding claim 34, Zemlok et al. discloses a surgical stapler (10/10”), comprising: a handle assembly (112); an electric motor (200); a battery (400, figs. 1-2 and 33-38) electrically couplable to the electric motor; a shaft assembly (140) couplable to the handle assembly; an end effector (160) couplable to the shaft assembly; and a control circuit (115/410 and/or microcontroller 500/600) electrically couplable to the electric motor [0069, 0110-0121, 0184], wherein the control circuit comprises a processing device (422 and/or 600) and is configured to adaptively control the electric 
Zemlok et al. fails to explicitly disclose/teach having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device.
Lytle, IV et al. teaches having an H-bridqe circuit electrically couplable to the electric motor and a second processing device (controller 3002) configured to independently override a control signal output by at least one/a first processing device (3006A-C, processor 3008, motor controller 3005) and teaches having a plurality of controllers/processing devices working in conjunction with each other independently or cooperatively, [0376-0381]).
Brock et al. teaches a stapling tool (18 [0071]) having a control system (12) comprises an H-bridge circuit electrically couplable to the electric motor ([0093], figs. 1-15).
Given the suggestion and teachings of Zemlok et al. to adaptively control motions, a plurality/second processing devices, controllers, circuits and modes, and having overrides, it would have been obvious before the 
Regarding claim 22-24 and 27, Zemlok et al. teaches a sensing device (430/500) configured to detect a current drawn by the electric motor, wherein the information associated with the electric motor comprises the detected current [0136-0140, 0163, 0167, 0174-0175, 0185], a sensing device (232/235) configured to detect a position of the end effector wherein the information associated with the end effector comprises the detected position of the end effector wherein the information associated with the user input device comprises the communicated signal [0163].
Regarding claims 25-26 and 28-29, Zemlok et al. teaches the sensing device comprises an encoder (420/426/810) and a switching device (114a and 114b/174/230/421) configured to communicate a signal, ([0069, 0086, 0117-0118, 0126, 0133-0134, 0163, 0173, 0191]).
Regarding claim 30-33 and 36-38, Zemlok et al. teaches the control system is further configured to adaptively control the firing motion based on 
position calculator 416 thereafter determines the linear speed and position of the firing rod based on the rotational speed of the drive motor 200 since the rotation speed is directly proportional to the linear speed of the firing rod 220 [0126]… a speed calculator 422 which determines the current speed of a linearly moving firing rod 220 and/or the torque being provided by the drive motor 200. The speed calculator 422 is connected to the linear displacement sensor 237 which allows the speed calculator 422 to determine the speed of the firing rod 220 based on the rate of change of the displacement thereof” [0133]

Claim 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Lytle, IV et al.  (US 20140263565 A1) and further in view of Brock et al. (US 20120130400 A1) in view of David et al. (US 20090085558 A1) and further in view of Hooven (US 5383880 A).
Regarding claim 38, Zemlok et al. discloses the control system is further configured to adaptively control the firing motion based on at least one of the following: a position of the firing member; and a speed of the firing member and rotational speed of motor, torque of motor [0069, 0118, 
In the alternative, if it can be argued that Zemlok et al. fails to disclose the input to the second processing device comprises an independent sensed electrical parameter, wherein the independent sensed electrical parameter comprises an output value of a motor position sensor -
David et al. teaches having a control system (10) having a first processing device/controller (12), motor (16), a second processing device (14) with input to the second processing device comprises an independent sensed electrical parameter (motor position), wherein the independent sensed electrical parameter comprises an output value of a motor position sensor ([0005-0006, 0022-0023], figs. 1-2).
Hooven teaches stapling device (30) having a first processing device/controller (31), motor (45), a second processing device (sensors/switches/circuits/controllers) with input to the second processing device comprises an independent sensed electrical parameter (motor position), wherein the independent sensed electrical parameter comprises an output value of a motor position sensor (col. 8, lines 50-67, col. 9, lines 1-16, figs. 1-2) and Hooven teaches controlling the position of the firing member (86/83) with the motor (col. 4, lines 14-67, col. 5-col. 7, line 2, 
Hooven states:  “firing nut has moved to its most forward position to drive and form all of the staples…engages a suitable contact 87 which immediately reverses the motor to retract the firing nut… information may be transmitted during the operation of the instrument; for example, the movement of the stop member pushing the firing nut to the threaded rod for movement can be sensed. The most forward position of the wedges and knife may be sensed. The reversal of the motor may also be sensed… All of this information may be fed back to a controller and stored and manipulated in the control unit (col. 6, lines 35-67)…controller is microprocessor based and includes circuits for sensing, motor control, sensor interface, video interface and power supply. The instrument includes miniature sensors to detect the power and/or force being used and limit switches and contacts to turn the motor on and off at predetermined positions” (col. 8, lines 62-65).
Given the suggestion and teachings of Zemlok et al. to adaptively control the firing motion based on at least one of the following: a position of the firing member; and a speed of the firing member and rotational speed of motor, torque of motor and teachings of Lytle, IV et al. having a motor 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-34 and 36-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what the firing motion is (axial movement, rotational, linear, pivot, and etc., what “adaptively control the firing motion” is since not function (speed, stop, lockout, etc. has been recited, what function the firing member moves to perform, what the particular signal is that is overridden,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As recited in the text the two processing devices adaptively control a firing motion and override a signal with particular structure involved or specific function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731